         Case 1:18-cr-00567-VSB Document 136 Filed 10/22/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               - against -

CHRISTOPHER COLLINS,                                              S1 18 Cr. 567 (VSB)
CAMERON COLLINS, and
STEPHEN ZARSKY,
                       Defendants.



        NOTICE OF MOTION AND MOTION TO WITHDRAW APPEARANCE

       PLEASE TAKE NOTICE that, pursuant to Rule 1.2 of the Local Criminal Rules and

Rule 1.4 of the Local Civil Rules for the Southern and Eastern Districts of New York, I, Patrick

S. Brown, an associate at the law firm of Crowell & Moring LLP and an attorney for Cameron

Collins in the above-captioned case, hereby withdraw as an attorney of record. My last day at

Crowell & Moring will be October 25, 2019. Rebecca M. Ricigliano and Thomas A. Hanusik of

Crowell & Moring will continue to serve as counsel of record for Cameron Collins in this matter.

I hereby request that my name and email address be removed from the case’s official docket.



Dated: October 22, 2019                             Respectfully submitted,

                                                    _/s/ _Patrick S. Brown_________________
                                                    Rebecca M. Ricigliano
                                                    CROWELL & MORING LLP
                                                    590 Madison Avenue, 20th Floor
                                                    New York, New York 10022
                                                    Telephone: (212) 895-4268

                                                    Thomas A. Hanusik
                                                    Patrick S. Brown (Admitted Pro Hac Vice)
                                                    CROWELL & MORING LLP
                                                    1001 Pennsylvania Avenue, NW
       Case 1:18-cr-00567-VSB Document 136 Filed 10/22/19 Page 2 of 3



                                        Washington, DC 20004
                                        Telephone: (202) 624-2500

                                        Attorneys for Cameron Collins




SO ORDERED:

Dated: _____________________
                                        ______________________________
                                        Honorable Vernon S. Broderick
                                        United States District Judge
         Case 1:18-cr-00567-VSB Document 136 Filed 10/22/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Patrick S. Brown, hereby certify that on October 22, 2019, I caused the following

document to be filed electronically with the United States District Court for the Southern District

of New York through the Court’s mandated ECF service: Notice of Motion and Motion to

Withdraw Appearance.

       Counsel of record are required by the Court to be registered e-filers, and as such are

automatically e-served with a copy of the document upon confirmation of e-filing.

       I declare under penalty of perjury that the foregoing is true and correct.




Dated: October 22, 2019                                      /s/ Patrick S. Brown
       Washington, DC                                        Patrick S. Brown
